Citation Nr: 0018354	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for dental trauma.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss in the left ear.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disorder of the left upper extremity.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1970.

By rating decision of March 1971, the RO denied service 
connection for a disability of the left upper extremity.  The 
veteran was notified of the decision by letter in March 1971; 
he did not file an appeal and the March 1971 rating decision 
became final.  By rating decision of July 1994, the RO denied 
service connection for hearing loss in the left ear.  The 
veteran did not appeal and the July 1994 decision which 
denied service connection for hearing loss in the left ear 
became final.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March and April 
1998.  By rating decision of March 1998, the RO denied 
service connection for residuals of dental injury and found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
left arm injury and for hearing loss in the left ear.  The 
April 1998 rating decision denied service connection for a 
cervical spine disorder.  

By rating decision of April 1999, the RO continued a 100 
percent schedular rating for post-traumatic stress disorder 
(PTSD), found the veteran to be competent, granted basic 
eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 and denied special monthly compensation 
based on the need for aid and attendance or being housebound.  
The veteran did not appeal any determination from the April 
1999 rating decision and those issues are not before the 
Board for consideration.



FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that residuals of dental trauma are attributable to the 
veteran's military service.

2.  No competent medical evidence has been presented to show 
that a cervical spine disorder is attributable to the 
veteran's military service.

3.  Service connection for a disorder of the left upper 
extremity was denied in a March 1971 rating decision; the 
veteran failed to file a timely substantive appeal and the 
rating action became final.

4.  In a June 1997 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a disorder of the left upper 
extremity.

5.  Evidence received since the June 1997 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
disorder of the left upper extremity.

6.  Service connection for hearing loss in the left ear was 
denied in a July 1994 rating decision; the veteran failed to 
file a timely substantive appeal and the rating action became 
final.

7.  Evidence received since the July 1994 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for dental trauma.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a cervical spine 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of service connection for a disorder 
of the left upper extremity has not been reopened by the 
submission of new and material evidence following a June 1997 
final RO denial.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1100 (1999).

4.  The veteran's claim of service connection for hearing 
loss in the left ear has not been reopened by the submission 
of new and material evidence following a July 1994 final RO 
denial.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is a continuity of symptomatology since 
service.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a 
determination of a relationship between that disability and 
injury or disease incurred in or aggravated by service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented well-grounded claims of service connection for 
dental trauma and a cervical spine disorder.  A well-grounded 
claim is one which is plausible.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  If the veteran has not 
presented a well-grounded claim, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  Id.  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Id.  Generally, in 
order for a claim of service connection to be well grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In addition, the Court has held 
that before service connection can be granted, the veteran 
must present proof of a current disability. Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claims of entitlement to service 
connection for dental trauma and a cervical spine disorder 
are not well grounded.  The veteran's service medical records 
are negative for any findings of dental trauma or cervical 
spine complaints or diagnosis.  The veteran has reported that 
he sustained dental trauma and a cervical spine injury in a 
helicopter accident in service at which time he also injured 
his left upper extremity.

On VA general medical examinations in February 1971 and June 
1996, the veteran did not complain of dental trauma or 
cervical spine disorder.  He noted a history of a helicopter 
crash in service which injured his left arm and wrist.

Post-service treatment records are negative for treatment of 
any dental trauma or cervical spine disorder.  In March 1998, 
the veteran reported that his neck "hurts a little bit."  
No diagnosis was made and no treatment was provided at that 
time.

In a July 1998 statement, the veteran's wife indicated that 
she remembered the veteran writing and telling her that his 
teeth had been knocked out and loosened as a result of a 
helicopter crash in service.  Two to three weeks after his 
release from the hospital, the veteran was able to pull out 
the remaining teeth because they had become so loose.

In summary, the claims folder contains no evidence of current 
diagnoses of dental trauma or a cervical spine disorder.  In 
the absence of competent medical evidence of the claimed 
disability, there can be no valid claim.  See Brammer, supra.  
Consequently, the claims of entitlement to service connection 
for dental trauma and a cervical spine disorder are not well 
grounded.

The Board notes that the veteran has maintained that the 
provisions of 38 U.S.C.A. § 1154 (b) are for application in 
this case and warrant a finding of service connection even in 
the absence of evidence in the service medical records that 
dental trauma and a cervical spine disorder resulted from the 
in-service helicopter crash.  38 U.S.C.A. § 1154 (b) 
provides, in pertinent part, that in the case of any veteran 
who engaged in combat with the enemy in service, VA is 
required to accept as sufficient proof of service connection 
for any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Nevertheless, the veteran is still required to meet 
his evidentiary burden with respect to service connection.  
See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  While 
the veteran is competent to report that he sustained dental 
trauma and cervical spine injury in service pursuant to the 
provisions of 38 U.S.C.A. § 1154 (b), there is still a 
requirement that he show current disability and medical 
evidence which indicates that current residuals of dental 
trauma or a cervical spine disorder is related to any 
incident of service or continued symptoms since discharge.  
Neither evidence of current disability nor medical opinion 
linking current disability to service has been submitted by 
the veteran.

With regard to the claim that the benefit of the doubt rule 
should apply to the veteran, the Board notes that this is 
only the case wherein there is an approximate 
balance of both positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter.  38 U.S.C.A. § 5107 (b).  In this case, there is no 
such balance of evidence.  As noted, the veteran has not 
presented any evidence of current disability or nexus between 
current disability and service.  Against this background, 
there is no balance of evidence and the benefit of the doubt 
rule can not apply.  The appeal on the issues of entitlement 
to service connection for dental trauma and a cervical spine 
disorder is denied.


New and Material Evidence

The veteran claims that he should be service-connected for a 
disorder of the left upper extremity and for hearing loss in 
the left ear.  Historically, the Board notes that by rating 
decision of March 1971, the RO denied service connection for 
a disorder of the left upper extremity.  The veteran was 
notified of that decision by letter of March 29, 1971; he did 
not file a timely appeal within one year and that decision 
became final.  Thereafter, the veteran attempted to reopen 
his claim of entitlement to service connection for a disorder 
of the left upper extremity on several occasions; a June 1997 
rating decision found that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for a disorder of the left upper extremity.  By 
rating decision of July 1994, the RO denied the veteran's 
claim of entitlement to service connection for hearing loss 
in the left ear; he did not file a timely appeal within one 
year and that decision became final.

The Board notes that 38 U.S.C.A. § 5108 (West 1991) allows 
for a reopening of a previously denied claim, such as the 
ones denied in March 1971 and June 1997 and July 1994, but 
only on the presentation of new and material evidence.  "New 
and material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a), as noted above.

In the present case, the veteran contends that he has a 
disorder of the left upper extremity which can be attributed 
to a helicopter crash in service.  The prior final rating 
decision denied entitlement to service connection for the 
reason that there was no evidence of injury to the left upper 
extremity in service.  At the time of the March 1971 rating 
action, the RO noted that service records showed a fracture 
of the left arm as a result of a helicopter crash in 1969.

In a March 1971 decision, the RO denied the veteran's 
original claim of service connection for a disorder of the 
left upper extremity.  Evidence considered at that time 
included service medical records which noted a history of 
injury to the left arm in a helicopter crash in service.  
Residuals of a fracture of the left arm were not found on VA 
examination and service connection was denied.  The veteran 
was notified of the denial by letter of March 1971.  He did 
not file a timely appeal and the decision became final.  
38 U.S.C.A. § 7105(c).

With respect to the veteran's claim of entitlement to service 
connection for hearing loss in the left ear, the RO denied 
that claim in a July 1994 rating decision.  The veteran had 
originally claimed service connection for hearing loss in the 
left ear based on exposure to Agent Orange.  The July 1994 
rating decision denied service connection on that basis and 
on a direct and presumptive basis as well.  The service 
medical records were negative for evidence of any complaints 
or diagnosis of hearing loss in service or on the first post-
service VA examination in February 1971.  The veteran was 
first noted to have sensorineural hearing loss in the left 
ear on VA examination in May 1990, nearly 20 years after his 
discharge from service.  The veteran was notified of the 
decision by letter of August 1994 and did not appeal.  The 
July 1994 decision became final.  38 U.S.C.A. § 7105(c).

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 7105.  When a claimant 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Winters v. 
West, 12 Vet. App. 203 (1999).  The first step is to 
determine whether the evidence received since the last final 
disallowance of the claim is new and material under 38 C.F.R. 
§ 3.156(a).  If the evidence is new and material, the claim 
is reopened and it must then be determined whether the claim, 
as reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence.  Elkins v. West, 12 Vet. App. 209 (1999).  If 
the claim is not well grounded, there is no further analysis 
undertaken.  If the claim is found to be well grounded, then 
the merits of the claim may be evaluated after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107 has been met.  
Id.

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, the 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance of the claim, and is 
not "merely cumulative" of other evidence that was then of 
record.  Id.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.

Using these guidelines, the Board has reviewed the additional 
pertinent evidence which has been associated with the claims 
folder since the June 1997 RO decision which found no new and 
material evidence to reopen the claim of entitlement to 
service connection for a disorder of the left upper 
extremity, and the July 1994 rating decision which denied 
service connection for hearing loss in the left ear.

A February 1998 statement from the veteran's wife noted that 
the veteran had hearing loss in his left ear since his return 
from military service in Vietnam.  A subsequent statement 
from the veteran's sister dated in March 1998 noted that the 
veteran had hearing loss in his left ear as a result of noise 
from helicopter gunships in service.

In March 1998, the veteran submitted a copy of a January 1970 
letter from the Department of the Army to his parents 
advising them of the helicopter crash in service in December 
1969 wherein his left upper extremity was pinned under the 
transmission of the helicopter.  This letter was previously 
of record at the time of the original rating decision in 
March 1971.

VA outpatient treatment records were submitted and reflect 
that the veteran has been followed intermittently for 
treatment of chronic left upper extremity pain.  Records 
dated in 1995 show that the veteran was complaining of pain 
in his left arm, shooting down from his elbow.  In March 
1998, the veteran reported a history of his left arm being 
"pinned and crushed" in service in 1969 in a helicopter 
crash.  He complained of pain in his left elbow and into the 
fingers.

In a July 1998 statement, the veteran's wife indicated that 
she had known the veteran before his military service.  When 
he returned from Vietnam, the veteran complained of left arm 
pain and numbness.

The Board finds that the additional evidence is essentially 
cumulative.  The evidence documents the veteran's current 
treatment for complaints in the left upper extremity and 
hearing loss in the left ear.  The veteran had previously 
shown complaints related to the left arm at the time of the 
last final rating decision in June 1997.  However, no 
physician of record had related the veteran's current 
complaints in the left upper extremity to the helicopter 
crash in service.  The fact that the veteran had hearing loss 
in the left ear was established at the time of the July 1994 
rating action; the basis of the denial at that time was that 
the condition was not shown in service or within the first 
post-service year, and was not designated as a condition for 
which presumptive service connection based on herbicide 
exposure had been demonstrated.  In sum, the recently 
submitted evidence only serves to document the continued 
presence of complaints and treatment for current left arm 
symptoms and hearing loss in the left ear.

Even in view of the less stringent standard of materiality 
set forth in Hodge (the evidence must merely "contribute to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision"), the Board finds that the new evidence does not 
bear directly and substantially on the question of whether 
the veteran is suffering from a disorder of the left upper 
extremity or hearing loss in the left ear which was incurred 
in service.  As such, the evidence submitted in an attempt to 
reopen the claims is not "new," and therefore, the claims 
are denied.

In reviewing the veteran's claims, the Board also considered 
whether these issues should be remanded to the RO for 
consideration consistent with Hodge and the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993), but finds that a 
remand is unnecessary.  The RO provided the veteran with the 
provisions of 38 C.F.R. § 3.156(a) in the October 1998 
statement of the case (SOC).  In explaining the basis of its 
decision, the RO concluded that the evidence submitted by the 
veteran was essentially cumulative and repetitive of evidence 
already of record.  The RO did not base its determination on 
a finding that the additional evidence failed to raise a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome."  Against that background, the denial of 
the claim was not based upon the now-invalid test for 
materiality outlined in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  Only if the RO had found that the evidence 
presented to reopen was new would its determination 
concerning the materiality of the evidence have raised the 
question for the need for a remand for readjudication 
consistent with Hodge.  As such, a remand so that the RO 
could apply the Hodge standard would serve no useful purpose.  
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).


ORDER

1.  Service connection for dental trauma is denied.

2.  Service connection for a cervical spine disorder is 
denied.

3.  As new and material evidence to reopen the claim of 
service connection for a disorder of the left upper extremity 
has not been submitted, the appeal is denied.

4.  As new and material evidence to reopen the claim of 
service connection for hearing loss in the left ear has not 
been submitted, the appeal is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

